Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed action
1.	Status of Claims: 

Claims 1-20 are pending in this Office Action.
Priority
2. 	Examiner acknowledges that this application claims priority from, and is a continuation of, U.S. Patent Application Serial No. 17/143,807, filed January 7, 2021, which is a continuation of, U.S. Patent Application Serial No. 16/867,077, filed May 5, 2020, now U.S. Patent No. 10,951,946, which is a continuation of U.S. Patent Application Serial No. 16/411,970, filed May 14, 2019, now U.S. Patent No. 10,681,413, which is a continuation of U.S. Patent Application No. 14/858,197, filed September 18, 2015, now U.S. Patent No. 10,334,316. The contents of the foregoing applications and patents are hereby incorporated by reference into this application as if set forth herein in full.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
	The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4. 	Claim 1 of the instant application 17/673,120 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of US Patent 11,290,778. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application (17/673,120)

US Patent 11,290,778
1. A method comprising: obtaining, by a processing system including a processor, a plurality of uniform resource locators associated with delivery of a media stream from an over-the-top (OTT) video service provider to a communications device of a user; extracting, by the processing system, first bit rate information from a first uniform resource locator of the plurality of uniform resource locators, wherein the first uniform resource locator corresponds to a first segment of the media stream requested by the communications device; extracting, by the processing system, second bit rate information from a second uniform resource locator of the plurality of uniform resource locators, wherein the second uniform resource locator corresponds to a second segment of the media stream requested by the communications device; comparing, by the processing system, the first bit rate information to the second bit rate information to determine first quality of experience information for the delivery of the media stream to the communications device; and communicating, by the processing system, the first quality of experience information to the communications device to alert the user regarding the first quality of experience information for the delivery of the media stream to the communications device.
1. A method comprising: obtaining, from a log of requests at a server associated with an operator, a plurality of uniform resource locators associated with delivery of a media stream to a communications device by the operator from a third party service provider different than the operator; determining, at the server, quality of experience metric information from uniform resource locator pairs of the plurality of uniform resource locators, wherein each uniform resource locator pair includes a first uniform resource locator for a first segment of the media stream requested by the communications device and a second uniform resource locator for a second segment of the media stream requested by the communications device, wherein the determining quality of experience metric information comprises extracting first data from the first uniform resource locator, extracting second data from the second uniform resource locator, and comparing portions of the first data to corresponding portions of the second data to determine the quality of experience metric information; and determining, at the server, first quality of experience information for the delivery of the media stream to the communications device by devices of the operator based on the quality of experience metric information.



As demonstrated, for example the independent claim 1 of US Patent 11,290,778 discloses the features of the independent claim 1 of 17/673,120 while the claims are broader in scope and anticipate the claimed invention in the parent. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1 of 17/673,120 to modify the claims to achieve the features of claims of US Patent 11,290,778. 
Similar double patenting rejection will apply for other independent claims and the dependent claims are rejected based on their dependency.

5. 	Claim 1 of the instant application 17/673,120 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of US Patent 10,951,946. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application (17/673,120)

US Patent 10,951,946

1. A method comprising: obtaining, by a processing system including a processor, a plurality of uniform resource locators associated with delivery of a media stream from an over-the-top (OTT) video service provider to a communications device of a user; extracting, by the processing system, first bit rate information from a first uniform resource locator of the plurality of uniform resource locators, wherein the first uniform resource locator corresponds to a first segment of the media stream requested by the communications device; extracting, by the processing system, second bit rate information from a second uniform resource locator of the plurality of uniform resource locators, wherein the second uniform resource locator corresponds to a second segment of the media stream requested by the communications device; comparing, by the processing system, the first bit rate information to the second bit rate information to determine first quality of experience information for the delivery of the media stream to the communications device; and communicating, by the processing system, the first quality of experience information to the communications device to alert the user regarding the first quality of experience information for the delivery of the media stream to the communications device.
1. A method comprising: receiving, from a log of requests at a server associated with an operator, a plurality of uniform resource locators associated with delivery of a media stream to a communications device by the operator from a third party service provider different than the operator; determining, at the server, quality of experience metric information from uniform resource locator pairs of the plurality of uniform resource locators, wherein each uniform resource locator pair includes a first uniform resource locator of the plurality of uniform resource locators that corresponds to a first segment of the media stream requested by the communications device and a second uniform resource locator of the plurality of uniform resource locators that corresponds to a second segment of the media stream requested by the communications device after the communications device requests the first segment; and determining, at the server, first quality of experience information for the delivery of the media stream to the communications device by devices of the operator based on the quality of experience metric information.



As demonstrated, for example the independent claim 1 of US Patent 10,951,946 discloses the features of the independent claim 1 of 17/673,120. Similar double patenting rejection will apply for other independent claims and the dependent claims are rejected based on their dependency.

6. 	Claim 1 of the instant application 17/673,120 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of US Patent 10,681,413. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:
Instant Application (17/673,120)

US Patent 10,681,413
1. A method comprising: obtaining, by a processing system including a processor, a plurality of uniform resource locators associated with delivery of a media stream from an over-the-top (OTT) video service provider to a communications device of a user; extracting, by the processing system, first bit rate information from a first uniform resource locator of the plurality of uniform resource locators, wherein the first uniform resource locator corresponds to a first segment of the media stream requested by the communications device; extracting, by the processing system, second bit rate information from a second uniform resource locator of the plurality of uniform resource locators, wherein the second uniform resource locator corresponds to a second segment of the media stream requested by the communications device; comparing, by the processing system, the first bit rate information to the second bit rate information to determine first quality of experience information for the delivery of the media stream to the communications device; and communicating, by the processing system, the first quality of experience information to the communications device to alert the user regarding the first quality of experience information for the delivery of the media stream to the communications device.
1. A method comprising: receiving, from a log of client device requests at an analysis server associated with a network operator, a plurality of uniform resource locators associated with delivery of a media stream to a client device by the network operator from a third party service provider different than the network operator; 
determining, at the analysis server, quality of experience metric information from uniform resource locator pairs of the plurality of 
uniform resource locators, wherein each uniform resource locator pair includes a first uniform resource locator of the plurality of uniform resource locators that corresponds to a segment of the media stream requested by the client 
device and a second uniform resource locator of the plurality of uniform resource locators that corresponds to a next segment of the media stream requested by the client device after the client device requests the segment;  
and determining, at the analysis server, first quality of experience information for the delivery of the media stream to the client device by 
network devices of the network operator based on the quality of experience metric information.



As demonstrated, for example the independent claim 1 of US Patent 10,681,413 discloses the features of the independent claim 1 of 17/673,120. Similar double patenting rejection will apply for other independent claims and the dependent claims are rejected based on their dependency. 

7. 	Claim 1 of the instant application 17/673,120 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 1 of US Patent 10,334,316. Although the claims at issue are not identical, they are not patentably distinct from each other because following observation is made:



Instant Application (17/673,120)

US Patent 10,334,316
1. A method comprising: obtaining, by a processing system including a processor, a plurality of uniform resource locators associated with delivery of a media stream from an over-the-top (OTT) video service provider to a communications device of a user; extracting, by the processing system, first bit rate information from a first uniform resource locator of the plurality of uniform resource locators, wherein the first uniform resource locator corresponds to a first segment of the media stream requested by the communications device; extracting, by the processing system, second bit rate information from a second uniform resource locator of the plurality of uniform resource locators, wherein the second uniform resource locator corresponds to a second segment of the media stream requested by the communications device; comparing, by the processing system, the first bit rate information to the second bit rate information to determine first quality of experience information for the delivery of the media stream to the communications device; and communicating, by the processing system, the first quality of experience information to the communications device to alert the user regarding the first quality of experience information for the delivery of the media stream to the communications device.
1. A method comprising: receiving, from a log of client device requests at an analysis server associated with a network operator, a plurality of uniform resource locators associated with a media stream provided to a client device by the network operator from a third party service different than the network operator, wherein a server of the network operator received particular segment requests for segments of the media stream, recorded the particular segment requests to the log, and forwarded the particular segment requests to the third party service for fulfillment; extracting first data from a first uniform resource locator of the plurality of uniform resource locators, the first data including a first segment identifier associated with a first segment of the media stream; extracting second data from a second uniform resource locator, the second data including a second segment identifier associated with a second segment of the media stream, wherein the second segment corresponds to a next segment requested by the client device after the client device requested the first segment; determining first quality of experience metric information based on comparisons of portions of the first data to corresponding portions of the second data, the first quality of experience metric information used to determine particular quality of experience information associated with a delivery of the media stream; and sending a report from the analysis server to a network operator device, the report based on quality of experience information associated with media streams requested from the third party service, wherein the quality of experience information includes the particular quality of experience information.


As demonstrated, for example the independent claim 1 of US Patent 10,334,316 discloses the features of the independent claim 1 of 17/673,120 while the claims are broader in scope and anticipate the claimed invention in the parent. Thus, it would have been obvious to one of ordinary skill in the art having the claims 1 of 17/673,120 to modify the claims to achieve the features of claims of US Patent 10,334,316. 
Similar double patenting rejection will apply for other independent claims and the dependent claims are rejected based on their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by US 2017/0055012 issued to Phillips et al. (Phillips) (Applicant IDS).
	As per claim 1, Phillips teaches a method comprising: obtaining, by a processing system including a processor, a plurality of uniform resource locators associated with delivery of a media stream from an over-the-top (OTT) video service provider to a communications device of a user (Phillips: Fig. 6A, ¶ 0055 – obtain suitable ECM information associated with one or more ABR representations of a media asset, wherein the one or more ABR representations each comprise a stream of segmented or fragmented media content. At block 604, the network node is operative to provide the ECM information to a stream delivery server node for facilitating complexity-driven segment delivery and/or bandwidth management with respect to delivering the media asset to a requesting client device wherein ¶ 0033 – teaches the terms "media content," "media asset" or "content file" (or, simply "content") as used in reference to at least some embodiments of the present patent disclosure may include digital assets or program assets such as any type of audio/video content that may comprise live capture media or static/stored on-demand media, e.g., Over-The-Top (OTT) shows and programs); extracting, by the processing system, first bit rate information from a first uniform resource locator of the plurality of uniform resource locators, wherein the first uniform resource locator corresponds to a first segment of the media stream requested by the communications device (Phillips: Fig. 5E, Fig. 5B – teaches extracted segment list with segment ID = 1 (first segment), bit rate, URL); extracting, by the processing system, second bit rate information from a second uniform resource locator of the plurality of uniform resource locators, wherein the second uniform resource locator corresponds to a second segment of the media stream requested by the communications device (Phillips: Fig. 5E, Fig. 5B – teaches extracted segment list with segment ID = 2 (second segment), bit rate, URL); comparing, by the processing system, the first bit rate information to the second bit rate information to determine first quality of experience information for the delivery of the media stream to the communications device (Phillips: ¶ 0076, Fig. 16 – a segment complexity processing module receives the requested segment (block 1614) and performs comparison operations for all segment bitrates across a same resolution class responsive to preconfigured complexity threshold values); and communicating, by the processing system, the first quality of experience information to the communications device to alert the user regarding the first quality of experience information for the delivery of the media stream to the communications device (Phillips: ¶ 0076, Fig. 16 – if the requested segment is encoded at a bottom bitrate in a video resolution grouping (block 1620), the segment complexity processor notifies a segment download module to download that segment (block 1628). Otherwise, encoding complexity threshold values for segments in the same resolution class are compared (block 1622). A segment that is encoded at the highest bitrate and having an ECM value not exceeding the predetermined complexity threshold in the same resolution class is then selected (block 1624), which is notified by the segment delivery processor to the segment download module (block 1626)).

	As per claim 2, Phillips teaches the method of claim 1, further comprising sending, by the processing system, a report to a network operator device, the report based on quality of experience information associated with the media stream, wherein the quality of experience information includes the first quality of experience information (Phillips: Fig. 12, ¶ 0067 – upon receiving the manifest data (block 1208), the ABR client requests suitable media segment(s) (block 1210), which may be notified by a bandwidth manager to a delivery processor associated with the bandwidth controller as set forth at block 1216 wherein the media segment contains quality of experience information).

	As per claim 3, Phillips teaches the method of claim 1, wherein the obtaining the plurality of uniform resource locators comprises obtaining the plurality of uniform resource locators from a log of requests at a server associated with the OTT video server provider (Phillips: ¶ 0031 – client devices may therefore include any device configured to execute, inter alia, a streaming client application for receiving and rendering content, either live media or static/on-demand media, from one or more content providers wherein ¶ 0037 – teaches an example complexity catalog (log) may contain a mapping between encoding complexity data and corresponding segments or other pieces of content).

	As per claim 4, Phillips teaches the method of claim 1, wherein the obtaining the plurality of uniform resource locators comprises obtaining the plurality of uniform resource locators on a communication path used by the OTT video service provider to deliver the media stream to the communications device (Phillips: ¶ 0061 – the in-memory segmenter 906 and associated ECM mapping module 908 are operative to provide suitable manifest(s) including a plurality of references corresponding to a plurality of content stream fragments, which may be provided to an HTTP server 902 configured as the ABR stream delivery server for purposes of effectuating a streaming session with the ABR client device 905, which manifest data is provided via paths).

	As per claim 6, Phillips teaches the method of claim 1, wherein the obtaining the plurality of uniform resource locators comprises obtaining the plurality of uniform resource locators external to a communication path used by the OTT video service provider to deliver the media stream to the communications device (Phillips: Fig. 9, ¶ 0060 – the segmenter processor 906 is further operative to provide access 924 to virtualized (external) segments for a segment delivery processor 910, which further interfaces via path 922 with the ECM mapping module 908 for receiving complexity catalog information for a particular number of segments (after appropriately mapped to the virtualized segments)).

	As per claim 7, Phillips teaches the method of claim 1, further comprising determining the first quality of experience information from a video resolution, a frame rate, a video encoding rate, an audio encoding rate, or a combination thereof (Phillips: ¶ 0006 – video encoding bitrates).

	As per claim 8, the claim resembles claim 1 and is rejected under the same rationale while Phillips teaches a non-transitory, machine-readable medium, comprising executable instructions that, when executed by a processing (Phillips: ¶ 0032 – electronic devices may store and communicate (internally and/or with other electronic devices over a network) code and data using computer-readable media, such as non-transitory computer-readable storage media).

	As per claim 9, the claim resembles claim 2 and is rejected under the same rationale.

	As per claim 10, the claim resembles claim 3 and is rejected under the same rationale.

	As per claim 11, the claim resembles claim 4 and is rejected under the same rationale.

	As per claim 13, the claim resembles claim 6 and is rejected under the same rationale.

	As per claim 14, the claim resembles claim 7 and is rejected under the same rationale.

	As per claim 15, the claim resembles claim 1 and is rejected under the same rationale while Phillips teaches a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (Phillips: Claim 12 – at least one processor; and one or more persistent memory modules coupled to the at least one processor, wherein the persistent memory modules include program instructions which, when executed by the at least one processor).

	As per claim 16, the claim resembles claim 2 and is rejected under the same rationale.

	As per claim 17, the claim resembles claim 3 and is rejected under the same rationale.

	As per claim 18, the claim resembles claim 4 and is rejected under the same rationale.

	As per claim 20, the claim resembles claim 6 and is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being obvious over US 2017/0055012 issued to Phillips et al. (Phillips) (Applicant IDS) in view of US 2016/0277299 issued to Kadaba et al. (Kadaba) (Applicant IDS).
As per claim 5, Phillips teaches the method of claim 1 however does not explicitly teach further comprising extracting, by the processing system, trick play information from the second uniform resource locator, wherein the trick play information requests a fast forward of the media stream, a pause of the media stream, or a rewind of the media stream.
Kadaba however explicitly teaches further comprising extracting, by the processing system, trick play information from the second uniform resource locator, wherein the trick play information requests a fast forward of the media stream, a pause of the media stream, or a rewind of the media stream (Kadaba: ¶ 0026 – when the playback of the segment is completed, the client (re) enters an active, or awake, phase 108, for pulling or downloading another block of content (e.g., the next segment) from the network so as to keep the buffer full (i.e., completely fill its capacity) This sequence or pattern of alternating  active and sleep phases continues for the entire video session until a control action (e.g., pause, trick mode navigation, stop, etc.) takes place).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Phillips in view of Kadaba to teach extracting, by the processing system, trick play information from the second uniform resource locator, wherein the trick play information requests a fast forward of the media stream, a pause of the media stream, or a rewind of the media stream. One would be motivated to do so as when the playback of the segment is completed, the client (re) enters an active, or awake, phase, for pulling or downloading another block of content (e.g., the next segment) from the network so as to keep the buffer full (i.e., completely fill its capacity) and this sequence or pattern of alternating  active and sleep phases continues for the entire video session until a control action (e.g., pause, trick mode navigation, stop, etc.) takes place (Kadaba: ¶ 0026).

	As per claim 12, the claim resembles claim 5 and is rejected under the same rationale.

	As per claim 19, the claim resembles claim 5 and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571) 270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458